DISSENTING OPINION OF
GALBRAITH, J.
I am convinced that the appeal should be dismissed and therefore do not concur in the judgment of the majority of the court.
On November 25, 1901, a Circuit Judge of the First Circuit Court, sitting in Probate, adjudged the surviving widow, Antonia da Silva, to be the sole heir of the deceased, Jose da Silva, and made an order of final distribution of the estate, directing the clerk of the court to pay to the attorney of the widow, Thomas Pitch, Esq., all of the money in his hands belonging to the estate. There was paid to the attorney under said order the sum of $486.16. There was presented in said cause on January 24, 1902, a motion asking that the order of distribution be modified and that the compensation claimed by Thomas Pitch, Esq., be fixed by the court. A showing was made in support of the motion that a sister and heir of the deceased had been discovered since the making of the order of distribution. In response to said motion the Circuit Judge, on March 6, 1902, ordered that the decree of final distribution be set aside on the ground that it had been made to appear that Jacintha da Silva was a sole surviving sister of the deceased and that the widow was not the sole heir and “further ordered that the sum of $486.15 paid over to Thomas Pitch on or about November 25, 1901, be forthwith paid into court to await fur*17ther proceedings in said matter.” On the application of Mr. Pitch the Judge modified this order so that he was directed only to pay $257.60 into court. Prom this modified order Fitch appealed.
The order appealed from was clearly interlocutory and not final and not an appealable order under the practice in this jurisdiction. Brown v. Carvalho, 9 Haw. 180; Barthrop v. Kona Coffee Co., 10 id. 398, 401; Government v. Smith, 9 id. 178; Government v. Ah Sin, 9 id. 164; The Queen v. Poor, 9 id. 399, 401; Humburg v. Iwamoto, 13 id. 702.
It has been held by this Court that an order of a probate court revoking an order of final distribution is not a final order and is not appealable. In re Banning Estate, 9 Haw. 357. The same ruling has been made in Indiana and California. Wood v. Wood, 51 Ind. 141, 142; Estate of Michael Calahan, 60 Cal. 232; Estate Dean, 63 Cal. 613. This is sufficient reason why the appeal ought to be dismissed.
The money was in the appellee’s hands not by virtue of a settlement with his client but by virtue of the order of the Probate Court directing it paid to him, — the order of November 25, 1901 — the same order that was revoked and set aside by the order appealed from. This fact is a complete answer to the contention that the court had no power to make the order of revocation. The power that gave could take away. Again the general and inherent power of the court over its orders and judgments was ample to justify the order complained of. That the appellee, who was ordered to repay the money, was a “third party” and not a party to the suit did not lessen the power of the court over him in this instance. He appeared in the proceedings as an attorney of record for some parties of varied interests in the proceeding and induced the court to make the order directing the payment to him of the money ordered returned into court. It is hardly a proper use of terms to designate him as a “third party.” A review of the record will possibly justify the conclusion that he was about “first party” all through the proceedings, including the entry of the order of final distribution.
*18The revocation of the order of final distribution and directing the appellee to pay the money into court was equivalent to granting a rehearing of the order of final distribution. The parties and the money were left in the same relative position to the court that each occupied prior to the passing of the order of final distribution. The matter stood as if that order had never been made. Iiow can this court at this stage of the proceedings tell whether or not the court of probate will err in the final order in the case, or in the further proceedings to be had in the case? This court cannot presume that the court below will so deal with the parties and the money that there will be any dissatisfaction. The appellee may obtain by the final order all that he wants and be satisfied with it. At any rate until that order is made he can have no standing in an appellate court.